EXHIBIT 10.3

 

ENDORSEMENT TO 10% SENIOR SECURED CONVERTIBLE NOTE

 

Precision Optics Corporation, Inc.
New York, New York
June 3, 2011

 

The 10% Senior Secured Convertible Note dated June 25, 2008 and amended
December 11, 2008, June 25, 2010, July 26, 2010, September 15, 2010, October 15,
2010, November 15, 2010, November 30, 2010, December 1, 2010, December 3, 2010,
December 17, 2010, January 10, 2011, January 24, 2011, February 7, 2011, 
February 25, 2011, March 11, 2011, March 31, 2011, April 15, 2011, April 29,
2011 and May 13, 2011 (the “Note”) of Precision Optics Corporation, Inc., a
Massachusetts corporation (the “Company”), payable to the order of Special
Situations Fund III, QP, L.P. (the “Holder”) in an aggregate principal amount of
$275,000 and to which the Endorsement is affixed is hereby amended in the
following respects:

 

1.                                       The term “Stated Maturity Date” is
hereby restated to be “June 28, 2011.”

 

2.                                       Except as expressly amended by this
Endorsement, the Note remains in full force and effect and the Company hereby
reconfirms its obligations thereunder.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be duly executed,
and the Holder has caused this Endorsement to be duly accepted, by their
respective duly authorized representatives as of the day and year first above
written.

 

 

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

By

/s/ Joseph N. Forkey

 

 

 

 

 

Name Joseph N. Forkey

 

 

Title: Chief Executive Officer

Accepted:

 

 

 

SPECIAL SITUATIONS FUND III QP, L.P.

 

 

 

By:

/s/ Adam Stettner

 

 

 

 

 

 

Name: Adam Stettner

 

 

Title: General Partner

 

 

--------------------------------------------------------------------------------